The Procter & Gamble Company: Reg G Reconciliation of Non-GAAP measures In accordance with the SEC’s Regulation G, the following provides definitions of the non-GAAP measures used in Procter & Gamble's August 1, 2013 earnings call and associated slides with the reconciliation to the most closely related GAAP measure.The measures provided are as follows: 1. Organic Sales Growth – page 1 2. Core EPS – pages 2 through 3 3. Core Operating Profit Margin – page 4 4. Core Gross Margin – page 4 5. Core Selling, General & Administrative Expenses (SG&A) as a % of Net Sales – page 5 6. Core Effective Tax Rate – page 5 7. Free Cash Flow – page 5 8. Free Cash Flow Productivity / Adjusted Free Cash Flow Productivity – page 6 1. Organic Sales Growth: Organic sales growth is a non-GAAP measure of sales growth excluding the impacts of acquisitions, divestitures and foreign exchange from year-over-year comparisons.We believe this provides investors with a more complete understanding of underlying sales trends by providing sales growth on a consistent basis.Organic sales is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The reconciliation of reported sales growth to organic sales is as follows: Total P&G Net Sales Growth Foreign Exchange Impact Acquisition/ Divestiture Impact* Organic Sales Growth AMJ 2012 -1% 4% 0% 3% JAS 2012 -4% 6% 0% 2% OND 2012 2% 1% 0% 3% JFM 2013 2% 1% 0% 3% FY 2013 1% 2% 0% 3% FY 2014 (Estimate) 1% to 2% 2% 0% 3% to 4% FY 2010 3% 1% -1% 3% FY 2011 5% 0% -1% 4% FY 2012 3% 0% 0% 3% Developing FY 2013 4% 4% 0% 8% AMJ 2013 Net Sales Growth Foreign Exchange Impact Acquisition/ Divestiture Impact* Organic Sales Growth Beauty 1% 2% 0% 3% Grooming -1% 3% 2% 4% Health Care 6% 2% -1% 7% Fabric Care and Home Care 3% 2% 0% 5% Baby Care and Family Care 2% 2% 0% 4% Total P&G 2% 2% 0% 4% United States 7% 0% 0% 7% *Acquisition/Divestiture Impact includes rounding impacts necessary to reconcile net sales to organic sales. 2. Core EPS:This is a measure of the Company’s diluted net earnings per share from continuing operations excluding certain items that are not judged to be part of the Company’s sustainable results or trends.This includes FY 2013 holding gain on the buyout of our Iberian joint venture, FY 2013 and 2012 charges related to incremental restructuring due to increased focus on productivity and cost savings, FY 2013 charge from the balance sheet impact of the Venezuela devaluation, charges in FY’s 2013, 2012, 2011 and 2010 related to European legal matters, FY 2013 and 2012 impairment charges for goodwill and indefinite lived intangible assets, a significant benefit in FY 2011 from the settlement of U.S. tax litigation primarily related to the valuation of technology donations, a FY 2010 charge related to a tax provision for retiree healthcare subsidy payments in the U.S. healthcare reform legislation, and incremental restructuring charges in FY 2009 to offset the dilutive impact of the Folgers divestiture.We believe the Core EPS measure provides an important perspective of underlying business trends and results and provides a more comparable measure of year-on-year earnings per share growth.Core EPS is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The tables below provide a reconciliation of diluted net earnings per share to Core EPS: Fiscal Year Data: FY 2013 FY 2012 FY 2011 FY 2010 FY 2009 Diluted Net Earnings Per Share - Continuing Operations Impairment Charges - - - Settlement from U.S. Tax Litigation - Charges for European legal matters - Taxation of retiree healthcare subsidy - Incremental restructuring - - Gain on buyout of Iberian JV - Venezuela balance sheet devaluation impacts - Rounding Impacts - - Core EPS Core EPS Growth 5% -1% 7% 5% Quarter / Period Data: AMJ 13 AMJ 12 Diluted Net Earnings Per Share-Continuing Operations Charges for European legal matters - Impairment charges - Incremental restructuring Rounding impacts - Core EPS Core EPS Growth -4% JFM 13 JFM 12 Diluted Net Earnings Per Share Snacks results of operations – Discontinued Operations - Diluted Net Earnings Per Share-Continuing Operations Venezuela balance sheet devaluation impacts - Impairment charges - Incremental restructuring Core EPS Core EPS Growth 5% OND 12 OND 11 Diluted Net Earnings Per Share-Continuing Operations Impairment charges - Charges for European legal matters - Gain on buyout of Iberian JV - Incremental restructuring Rounding - Core EPS Core EPS Growth 12% JAS 12 JAS 11 Diluted Net Earnings Per Share-Continuing Operations Incremental restructuring - Charges for European Legal Matters - Core EPS Core EPS Growth 5% AMJ 12 AMJ 11 Diluted Net Earnings Per Share Gain from snacks divestiture - Snacks results of operations – Discontinued Operations Diluted Net EPS - Continuing Operations Incremental restructuring - Core EPS Core EPS Growth 0% Note – All reconciling items are presented net of tax.Tax effects are calculated consistent with the nature of the underlying transaction.The charge for the significant settlement from U.S. tax litigation is tax expense. 3. Core Operating Profit Margin: This is a measure of the Company’s operating margin adjusted for the current and prior year charges related to incremental restructuring due to increased focus on productivity and cost savings, the current year charges for European legal matters and the current year impairment charges for goodwill and indefinite lived intangible assets: AMJ 13 AMJ 12 Operating Margin 12.7% 15.2% Incremental restructuring 0.3% 1.2% Charges for European legal matters 0.5% - Impairment charges 1.5% - Rounding 0.1% - Core Operating Margin 15.1% 16.4% Basis point change -130 4. Core Gross Margin: This is a measure of the Company’s gross margin adjusted for the current year charges related to incremental restructuring due to increased focus on productivity and cost savings: AMJ 13 AMJ 12 Gross Margin 47.5% 48.1% Incremental restructuring 0.3% 0.5% Rounding (0.1%) - Core Gross Margin 47.7% 48.6% Basis point change -90 FY 13 FY 12 Gross Margin 49.6% 49.3% Incremental restructuring 0.3% 0.3% Core Gross Margin 49.9% 49.6% Basis point change 30 5. Core SG&A as a % of Net Sales: This is a measure of the Company’s SG&A as a % of Net Sales adjusted for the current and prior year charges related to incremental restructuring due to increased focus on productivity and cost savings, the current year charge from the balance sheet impact of the Venezuela devaluation and the current and prior year charges for European legal matters: AMJ 13 AMJ 12 SG&A as a % Net Sales 33.2% 32.9% Incremental restructuring - (0.7%) Charges for European legal matters (0.5%) - Rounding (0.1%) - Core SG&A as a % Net Sales 32.6% 32.2% Basis point change 40 FY 13 FY 12 SG&A as a % Net Sales 32.0% 31.5% Incremental restructuring (0.4%) (0.6%) Venezuela balance sheet devaluation impacts (0.4%) - Charges for European legal matters (0.2%) (0.1%) Rounding - 0.1% Core SG&A as a % Net Sales 31.0% 30.9% Basis point change 10 6. Core Effective Tax Rate: This is a measure of the Company’s effective tax rate adjusted for the current charges related to incremental restructuring due to increased focus on productivity and cost savings, the current year charges for European legal matters and the current year impairment charges for goodwill and indefinite lived intangible assets: AMJ 2013 Effective Tax Rate 25.0% Tax impact of charges for European legal matters -1.0% Tax impact of incremental restructuring 0.2% Tax impact of impairment charges -2.0% Rounding 0.1% Core Effective Tax Rate 22.3% 7. Free Cash Flow: Free cash flow is defined as operating cash flow less capital spending.We view free cash flow as an important measure because it is one factor in determining the amount of cash available for dividends and discretionary investment.Free cash flow is also one of the measures used to evaluate senior management and is a factor in determining their at-risk compensation.The reconciliation of free cash flow is provided below (amounts in millions): Operating Cash Flow Capital Spending Free Cash Flow AMJ 2013 FY 2013 8. Free Cash Flow Productivity / Adjusted Free Cash Flow Productivity: Free cash flow productivity is defined as the ratio of free cash flow to net earnings.Adjusted free cash flow productivity is defined as the ratio of free cash flow to net earnings excluding the gains from major divestitures and impairment charges.Given the size of these gains and the impairment charges, as well as our view that they are not part of our sustainable results, we have excluded these from our calculation.We believe this provides a better perspective of our underlying liquidity trends.The Company’s long-term target is to generate free cash flow at or above 90 percent of net earnings.We view free cash flow productivity and adjusted free cash flow productivity as important measures because they are factors in determining the amount of cash available for dividends and discretionary investment.Free cash flow productivity and adjusted free cash flow productivity are also measures used to evaluate senior management and are factors in determining their at-risk compensation.The reconciliation of free cash flow productivity and adjusted free cash flow productivity is provided below (amounts in millions): Free Cash Flow Net Earnings Gain on buyout of Iberian JV Impairment Charges Net Earnings excluding Gain and Impairment Adjusted Free Cash Flow Productivity FY 2013 98% Free Cash Flow Net Earnings Free Cash Flow Productivity FY 2013 95%
